Citation Nr: 1042593	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected Diabetes Mellitus, Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to December 
1985.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2007 on appeal from a December 2004 rating 
decision by the Phoenix, Arizona Regional Office (RO).  During 
the course of the appeal, the jurisdiction of the claims file was 
transferred to the Wichita RO.  In 2007, the Board remanded the 
claim for additional development, to specifically include the 
provision of a VA examination.

The Board observes that the Phoenix RO had also denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The Veteran timely appealed that denial, the 
matter was remanded by the Board in 2007 for additional 
development, and, in April 2010, the Appeals Management Center 
(AMC) granted entitlement to service connection for PTSD.  Where 
a claim for service connection is granted during the pendency of 
an appeal, a second notice of disagreement (NOD) must thereafter 
be timely filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
As the Veteran has not submitted any statements reflecting 
disagreement with the April 2010 rating decision, and the claim 
for service connection for PTSD has been granted, it is not 
before the Board and is not reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In December 2007, the Board remanded the claim for the provision 
of a VA examination.  An examination was provided in April 2010.  
Unfortunately, despite this development, the factual and medical 
evidence of record is not adequately developed for appellate 
review, and the Board must therefore again remand the appeal.

The claims file reflects that the Veteran has received ongoing 
military medical care from clinics at McConnell Air Force Base 
(AFB), but the last military treatment records within the claims 
file are dated May 2006.  VA has a duty to assist the Veteran in 
the development of his claims and, pursuant to this duty, while 
this case is in remand status, the AMC/RO must gather any records 
of more recent military treatment.  

Further, an April 2007 VA treatment note reflects that the 
Veteran informed his VA health care providers that physicians at 
the AFB clinic were considering referring him to a private 
endocrinologist for management of his diabetes.  An August 2009 
VA treatment note reflects that the Veteran was seeing a private 
endocrinologist, specifically for treatment of his diabetes, on a 
regular basis.  The note identifies the endocrinologist as Dr. 
Tatipati.  When VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
While this case is in remand status, the RO/AMC must provide the 
Veteran with an authorization form in order to allow for the 
release of treatment records from Dr. Tatipati.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
all records of VA treatment occurring after 
February 2010 and must attempt to obtain 
records of military treatment occurring 
after May 2006 - to specifically include, 
but not limited to, treatment from clinics 
at the McConnell Air Force Base.  The 
Veteran must be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file and should be asked specifically to 
complete an authorization form for the 
release of treatment records from his 
endocrinologist, Dr. Tatipati.  The RO/AMC 
must then associate any newly obtained 
records with the claims folder.  

2.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO/AMC must 
consider all of the evidence of record and 
readjudicate the Veteran's claim for a 
rating in excess of 20 percent for 
diabetes.  In so doing, the RO/AMC must 
consider the propriety of "staged" ratings 
based on any changes in the degree of 
severity of the disability.   If the 
benefit sought on appeal remains denied, 
the Veteran and his authorized 
representative must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


